Citation Nr: 0603244	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chloracne, including as 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1963 to May 1966 and 
March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision.  In August 
2005, a hearing was held before the undersigned and the 
appeal is now before the Board for final appellate 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran, through his representative, has indicated that 
his hospital records for treatment of malaria with calamine 
lotion from March to April 1966 at the 8th Field Hospital in 
Nha Trang should be obtained.  The Board notes that the 
service medical records include a discharge note dated in 
April 1966 from the 8th Field Hospital.  It reflects that the 
veteran was treated for malaria during the hospitalization 
from March 17, 1966 to April 30, 1966.  The hospital records 
were not included with the service medical records.  At his 
hearing before the undersigned in August 2005, the veteran 
testified that he was treated for a body rash during that 
hospitalization.  

The evidence shows that the veteran currently has chloracne.  
The Agent Orange Registry dated in June 2000 shows a 
diagnosis of chloracne.  

Accordingly, this case is REMANDED as follows:

1.  An appropriate official at the RO 
should attempt to obtain the veteran's 
medical records regarding treatment for 
malaria at the 8th Field Hospital in Nha 
Trang.  Attempts to obtain the records 
should be documented.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a dermatologic 
examination for the purpose of 
determining the nature and etiology of 
any diagnosed skin disorder.  All 
necessary tests and studies should be 
performed.

If the veteran is diagnosed with a skin 
disorder, the examiner is requested to 
provide an opinion as to whether it there 
is a 50 percent probability or greater 
that any currently diagnosed skin 
disorder is related to the veteran's 
active military service or events 
therein.  

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  The examiner should 
reconcile any findings with the service 
medical records (including the separation 
examination report), the Agent Orange 
Registry dated in June 2000, and the 
determination by the Secretary of 
Veterans Affairs that skin disorders do 
not warrant the presumption of being due 
to herbicide exposure, except chloracne 
and other acneiform disease consistent 
with chloracne that is manifested within 
one year of the last exposure 
(38 U.S.C.A. § 1116 (West 2002 & Supp. 
2005); 67 Fed. Reg. 42600, June 24, 
2002).  All findings, and the reasons and 
bases therefore, should be set forth in a 
clear and logical manner on the 
examination report and it would be 
helpful if the examiner would cite to 
information or evidence relied upon in 
making any determination.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for 
chloracne.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

